                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON DIVISION


 UNITED STATES OF AMERICA                              Criminal No: 8:16-cr-849

               vs.

 HARRY LEE LONG


                GOVERNMENT’S RESPONSE TO DEFENDANT’S
                     MOTION TO REDUCE SENTENCE
                  PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(i)


       The United States of America by and through its undersigned attorney hereby

responds to the Defendant’s request for compassionate release and opposes the same.

Long appears to have exhausted all his administrative remedies, but the government

questions whether he meets the requirements for a reduction in sentence based on

extraordinary and compelling circumstances.

                                      CASE HISTORY


      Long was indicted on November 9, 2016, for one count of being a felon in possession

of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1). He was arrested on

November 30, 2016, and remained in custody. On December 16, 2016, a superseding

indictment issued to correct a spelling error. Long pled guilty on December 5, 2017, and

was sentenced on May 3, 2018, to the Bureau of Prisons for a term of 78 months with

supervised release for three years.




                                         Page 1 of 4
      Long filed the present motion for Compassionate Release pursuant to 18 U.S.C.

3182(c)(1)(A)(i), on June 4, 2020. (ECF ## 2, 23, 29, 92, 115, 119)



                                        ARGUMENTS
         1. Long does not automatically meet the criteria for early release.


         According to the United States Marshal Service as of June 8, 2020, the illnesses

related to COVID-19 reflect 78 cases among inmates, five cases among staff, five inmate

deaths, with 184 inmates recovering and 5 staff recovering among an inmate population of

1,184.

         Title 18 U.S.C. 3582(c)(1)(A)(i) states, in pertinent part:

(c) Modification of an Imposed Term of Imprisonment.—The court may not modify a term
of imprisonment once it has been imposed except that—
(1) in any case—
(A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier, may reduce the term of imprisonment (and may impose a term of
probation or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering the factors set
forth in section 3553(a) to the extent that they are applicable, if it finds that—

   (i)   extraordinary and compelling reasons warrant such a reduction…; Id.
(Emphasis added)


         The First Step Act provides inmates with a procedural right to seek judicial review

of a request for compassionate release, but it did not expand the substantive criteria that

govern the bases for that review. The court can look only to the considerations set forth at


                                            Page 2 of 4
U.S.S.G. § 1B1.13, and in the BOP Program Statement 5050.50. Program Statement

5050.50, was amended January 17, 2019, after the First Step Act of 2018. In summary,

the BOP Program Statement 5050.50, factors involve inmates with terminal or debilitating

illnesses; inmates who are age 70 and over that have served thirty years or more of their

sentence; inmates age 65 and over that have chronic or serious medical conditions or who

have deteriorating mental or physical health that substantially diminishes their ability to

function in a correctional facility. It also encompasses inmates who are age 65 and over

who have served the greater of 10 years or 75% of the term of imprisonment to which the

inmate was sentenced. Id.

       Long is sixty years of age and has served approximately forty three months in prison

on a 78 months sentence. This eliminates Long from some of the considerations for early

release since he has not reached age sixty five, he has not served 75% of his term of

imprisonment, and there is no supporting documentation that he suffers from a

deteriorating mental or physical health that substantially diminishes his ability to function

in a correctional facility. Long is presently housed at the Federal Medical Facility in

Kentucky where he is being treated while incarcerated.

       In his bid for compassionate/early release Long included two pages of medical

records appearing to confirm a substantial portion of the illnesses he indicated that he is

afflicted with.




                                         Page 3 of 4
                                    CONCLUSION

      Long does not clearly fit within any of the specified FSA subcategories which

include age, service time, and illness set forth in U.S.S.G. § 1B1.13, and BOP Program

Statement 5050.50. Long has a prior violent crime conviction for which he served a

lengthy prison sentence and while incarcerated on this sentence he has had no disciplinary

infractions according to the BOP. Given his criminal history the government does have a

concern over whether he poses a risk of danger to his community if he were to be released.

      Ultimately, in assessing his request this Court will use, as it always does, its sound

judgment to determine if Long otherwise qualifies for compassionate release in deciding

whether he presents extraordinary and compelling reasons for relief.



                                                  Respectfully submitted,

                                                  PETER M. MCCOY, JR.
                                                  UNITED STATES ATTORNEY


                                          By:
                                                  Max B. Cauthen, III
                                                  Assistant U.S. Attorney
                                                  D.C. No. 6732
                                                  55 Beattie Place, Suite 700
                                                  Greenville, SC 29601
                                                  (864) 282-2100

June 8, 2020




                                         Page 4 of 4
